 

 

et [FILED

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

 

MAR 10 2020

 

 

UNITED STATES DISTRICT COURT

 

 

 

 

, CLERK US DISTRICT COURT
‘ SOUTHERN DISTRICT OF CALIFORNIA SOUTHERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
(For Revocation of Probation or Supervised Release)
Vv (For Offenses Committed On or After November 1, 1987)

RAYMOND GILES MARTINEZ (1)
Case Number: 3:16-CR-01704-JLS

 

 

Rebecca C Fish
Defendant’s Attorney
REGISTRATION NO. 16081-298
U- |
THE DEFENDANT:
admitted guilt to violation of allegation(s) No. 1
[1 was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number . Nature of Violation
l nvl, Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided i in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

——— judgment are fally-paid-Ifordered-to;pay restitution; the defendant shall notify the court and United State-atorney of any

material change in the defendant’ s economic circumstances.

March 6, 2020

Date of Imposition of OO nD

ON. JANIS L. SAMMARTINO
ITED STATES DISTRICT JUDGE

  

 
 

*
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: RAYMOND GILES MARTINEZ (1) Judgment - Page 2 of 2
CASE NUMBER: 3:16-CR-01704-JLS

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
6 months to run consecutive to the sentence imposed at State Court.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

[! The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
Cl at AM. on

 

C1 as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of |
Prisons:

O_ onor before .

[]- as notified by the United States Marshal.

C]_ as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:16-CR-01704-JLS
